  Case: 7:20-cv-00125-WOB Doc #: 5 Filed: 10/14/20 Page: 1 of 1 - Page ID#: 24




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    PIKEVILLE

 DAVID SANFORD,                                )
                                               )
        Petitioner,                            )      Civil Action No. 7: 20-125-WOB
                                               )
 v.                                            )
                                               )
 USA                                           )                JUDGMENT
                                               )
        Respondent.                            )

                                    *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered today, pursuant to

Federal Rules of Civil Procedure 58, it is ORDERED and ADJUDGED that:

       1. Petitioner David Sanford’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

          § 2241 [R. 1] is DENIED WITHOUT PREJUDICE.

       2. This action is STRICKEN from the Court’s docket.

       3. This is a FINAL and APPEALABLE Judgment and there is no just cause for delay.

       This 14th day of October, 2020.




                                              1
